Case 1:19-bk-02518-HWV   Doc 15 Filed 08/26/19 Entered 08/26/19 15:10:52   Desc
                         Main Document    Page 1 of 10
Case 1:19-bk-02518-HWV   Doc 15 Filed 08/26/19 Entered 08/26/19 15:10:52   Desc
                         Main Document    Page 2 of 10
Case 1:19-bk-02518-HWV   Doc 15 Filed 08/26/19 Entered 08/26/19 15:10:52   Desc
                         Main Document    Page 3 of 10
Case 1:19-bk-02518-HWV   Doc 15 Filed 08/26/19 Entered 08/26/19 15:10:52   Desc
                         Main Document    Page 4 of 10
Case 1:19-bk-02518-HWV   Doc 15 Filed 08/26/19 Entered 08/26/19 15:10:52   Desc
                         Main Document    Page 5 of 10
Case 1:19-bk-02518-HWV   Doc 15 Filed 08/26/19 Entered 08/26/19 15:10:52   Desc
                         Main Document    Page 6 of 10
Case 1:19-bk-02518-HWV   Doc 15 Filed 08/26/19 Entered 08/26/19 15:10:52   Desc
                         Main Document    Page 7 of 10
Case 1:19-bk-02518-HWV   Doc 15 Filed 08/26/19 Entered 08/26/19 15:10:52   Desc
                         Main Document    Page 8 of 10
Case 1:19-bk-02518-HWV   Doc 15 Filed 08/26/19 Entered 08/26/19 15:10:52   Desc
                         Main Document    Page 9 of 10
Case 1:19-bk-02518-HWV   Doc 15 Filed 08/26/19 Entered 08/26/19 15:10:52   Desc
                         Main Document    Page 10 of 10
